Per Curiam:

This action was brought by C. C. Straughan against the Providence-Washington Insurance Company to recover loss by fire on a $1300 policy issued to plaintiff by defendant. The trial was before the court and a jury, resulting in a verdict and judgment for plaintiff in the sum of $1300. The policy of insurance sued upon was issued to plaintiff on the 26th day of February, 1901, through P. L. Snyder, defendant’s local agent at Arkansás City, where the property was situated. The policy insured plaintiff against loss by fire on dwelling. Concurrent insurance was permitted. At the time of the loss by fire, March 12, 1901, there was upon the dwelling concurrent insurance in the sum of $1200 in the Queen Insurance Company of America, placed thereon February 26, 1901, by said P. L. Snyder, who was also the local agent of said company at Arkansas City. The dwelling was vacant at the time the fire occurred. This case is almost identical with case of Insurance Co. v. Straughan, ante, p. 186, an action on said policy of concurrent insurance. The decision in that case is decisive of this one.
The judgment of the district court is affirmed.